     Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 1 of 16




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



UNITED STATES OF AMERICA,


        v.                                                 DECISION AND ORDER
                                                               00-CR-54-RJA
PERFECTO RICHIEZ-CASTILLO,

                               Defendant.


      Currently before the Court is Defendant Perfecto Richiez-Castillo’s pro se motion

(Dkt. No. 921) for an order reducing his sentence to time served and releasing him to

home confinement, pursuant to 18 U.S.C. § 3582(c)(1)(A), as amended by the First

Step Act, and based on the current COVID-19 pandemic. The Government has filed

opposition papers (Dkt. No. 923), as well as a supplemental response (Dkt. No. 924).

Defendant was invited to submit a reply (Dkt. No. 922), but he did not. For the reasons

stated below, and particularly because the increased risks to Defendant’s health do not

outweigh the need for his sentence of imprisonment, the Court denies Defendant’s

motion for compassionate release.

                                    BACKGROUND

      After pleading guilty to violating 21 U.S.C. § 848(a) (engaging in a continuing

criminal enterprise) and 18 U.S.C. § 1956(h) (conspiracy to commit money laundering),

Defendant was sentenced on September 19, 2003 to 360 months and 240 months of

incarceration, respectively, to be served concurrently, to be followed by 3 years of

supervised release as to each count, to be served concurrently. (See Dkt. No. 665

[Amended Judgment]; Dkt. No. 628 [CM/ECF Minute Entry, 9/19/2003]). The top
      Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 2 of 16




conviction carried a 20-year mandatory minimum term of imprisonment. Defendant is

currently housed at McRae Correctional Institution (“CI McRae”) and he has a projected

release date of October 15, 2025. 1

        Defendant, who is 56 years old, claims that he is particularly vulnerable to severe

illness or death from the virus because of several medical conditions, and the conditions

of his confinement unreasonably expose him to the risk of contracting the virus.

Certainly, the COVID-19 pandemic has resulted in a global public health crisis and

national emergency. “[T]he question of whether compassionate release is warranted

during the pandemic remains a dynamic and fact-intensive inquiry.” United States v.

Franco, 12-CR-932, 2020 U.S. Dist. LEXIS 111169, *2-3 (S.D.N.Y. June 24, 2020).

                                            DISCUSSION

        Preliminarily, Defendant seeks “early release” from his term of imprisonment

based on the compassionate release statute, but he also cites several other statutes.

(See Dkt. No. 921, pp. 1-2). As to those statutes, “[n]either the Second Chance Act, the

First Step Act, nor the CARES Act give district courts authority to determine a prisoner’s

placement; they ‘merely give eligible inmates the possibility to be considered [by the

BOP] for home confinement or halfway house placement.’” United States v. Fairbanks,

2021 U.S. Dist. LEXIS 37798, *3 (W.D.N.Y. Feb. 27, 2021) (internal citation omitted).

Accordingly, the Court shall only address Defendant’s motion as a request for a

modification of his sentence pursuant to the First Step Act. 18 U.S.C. § 3582(c)(1)(A)(i).




1See Federal Bureau of Prisons, “Inmate Locator”, https://www.bop.gov/inmateloc/ (last visited May 4,
2021).

                                                   2
     Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 3 of 16




         Under the compassionate release statute, the Court may “reduce the term of

imprisonment and impose a term of probation or supervised release with or without

conditions that does not exceed the unserved portion of the original term of

imprisonment.” 18 U.S.C. § 3582(c)(1)(A). It is a defendant’s burden to show that he or

she is “entitled to a sentence reduction under the [compassionate release] statute.”

United States v. Korn, 15-CR-81S; 11-CR-384S, 2020 U.S. Dist. LEXIS 62771, *4

(W.D.N.Y. Apr. 9, 2020).

         Relief is proper pursuant to 18 U.S.C. § 3582(c)(1)(A) when the following

conditions are met: (1) the defendant has satisfied the statutory exhaustion

requirement; (2) the Court finds that “extraordinary and compelling reasons” warrant a

reduction of the prison sentence; (3) the reduction is consistent with the corresponding

policy statements issued by the Sentencing Commission (see U.S.S.G. § 1B1.13); and

(4) the sentencing factors set forth in 18 U.S.C. § 3553(a) support modification of the

prison term, including whether the defendant is a danger to the safety of any other

person or the community. See United States v. Poncedeleon, No. 18-CR-6094, 2020

U.S. Dist. LEXIS 106890, *1-2 (W.D.N.Y. June 18, 2020).

         In considering these elements and factors, “[d]istrict courts have broad discretion

in deciding whether to grant or deny a motion for a sentence reduction.” United States

v. Tagliaferri, No. 13-CR-115, 2019 U.S. Dist. LEXIS 205103, *8 (S.D.N.Y. Nov. 25,

2019).

I.       Exhaustion of Administrative Remedies

         A motion under the compassionate release statute may be made by either the

Bureau of Prisons (“BOP”) or the defendant, but if it is the latter, only “after the



                                              3
      Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 4 of 16




defendant has fully exhausted all administrative rights to appeal a failure of the [BOP] to

bring a motion on the defendant’s behalf or the lapse of 30 days from the receipt of such

a request by the warden of the defendant’s facility, whichever is earlier.” 18 U.S.C. §

3582(c)(1)(A)(i).

       The Government does not dispute that Defendant has satisfied the exhaustion

requirements of 18 U.S.C. § 3582(c)(1)(A). (See Dkt. No. 923, p. 5). Attached to

Defendant’s motion is his November 17, 2020 request for compassionate release based

on several medical conditions in the context of the COVID-19 pandemic (see Dkt. No.

921, p. 22), and the Warden’s December 21, 2020 denial (see Dkt. No. 921, pp. 23-24).

More than 30 days have elapsed between the Warden’s receipt of Defendant’s request

and Defendant’s filing of the instant motion. As such, the Court concludes that

Defendant has met the statutory exhaustion requirement.

II.    Extraordinary and Compelling Circumstances

       The Second Circuit has agreed with the majority position of “district courts across

the country” that “the First Step Act freed district courts to exercise their discretion in

determining what are extraordinary circumstances.” United States v. Brooker, 976 F.3d

228, 234 (2d Cir. 2020). Indeed, “[t]he only statutory limit on what a court may consider

to be extraordinary and compelling is that ‘[r]ehabilitation . . . alone shall not be

considered an extraordinary and compelling reason.’” Id. at 237-238 (emphasis in

original), quoting 28 U.S.C. § 994(t).

       Defendant argues that his medical conditions and the “new spike” of COVID-19

cases and mutations of the virus constitutes an “extraordinary and compelling” reason

for compassionate release while he is incarcerated at CI McRae and subject to the



                                               4
          Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 5 of 16




conditions therein. He also asserts that he has served a long term of incarceration and

that his prison conduct has been exemplary.

           Alleged Medical Issues

           Defendant argues that he has the following conditions, which pose a heightened

risk of severe illness or death were he to contract COVID-19: (1) “active pulmonary

tuberculosis virus”, (2) high blood pressure, (3) high cholesterol, and (4) “heritage health

factors that [he] can develop”. Defendant attaches a copy of select medical records

from CI McRae. (See Dkt. No. 921, pp. 31-71). The Court has also considered a heart

rhythm condition that Defendant does not allege as high-risk with respect to COVID-19

but is reflected in the record. For reasons that follow, the Court concludes after a

review of Defendant’s medical records that they do not reveal any extraordinary and

compelling reasons justifying a sentence reduction.

              1) Tuberculosis

           Tuberculosis is “a potentially serious infectious disease that mainly affects the

lungs.”2 In a latent infection, bacteria in the person’s body are “inactive and cause no

symptoms”, and the person is not contagious. Latent tuberculosis can turn into active

tuberculosis, which includes signs and symptoms like “[c]oughing for three or more

weeks”; “[c]oughing up blood or mucus”; “[c]hest pain, or pain with breathing or

coughing”; “[u]nintentional weight loss”; “[f]atigue”; “[f]ever”; “[n]ight sweats”; “[c]hills”;

and “[l]oss of appetite”. “People with active tuberculosis must take many types of

medications for months to get rid of the infection and prevent antibiotic resistance.” 3 In


2 See Mayo Clinic, “Tuberculosis: Symptoms & causes”, https://www.mayoclinic.org/diseases-

conditions/tuberculosis/symptoms-causes/syc-20351250 (last visited May 4, 2021).

3   Id.

                                                 5
      Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 6 of 16




diagnosing tuberculosis, “[a] positive TB skin test or TB blood test only tells that a

person has been infected with TB bacteria. It does not tell whether the person has

latent TB infection (LTBI) or has progressed to TB disease. Other tests, such as a

chest x-ray and a sample of sputum, are needed to see whether the person has TB

disease.” 4

       The medical records submitted by Defendant mention tuberculosis only twice.

They do not support Defendant’s assertion that he has active tuberculosis and are

unclear whether he has latent tuberculosis. First, “[s]creening examination for

pulmonary tuberculosis” is listed as one of Defendant’s health problems. (See Dkt. No.

921, p. 32). Second, on a “Preventative Health Risk Assessment Tool” that was

updated in March 2019 and is dated March 18, 2020, “No” is indicated under the

category of Tuberculosis and next to the notation “Tuberculosis skin test (+)”. (See Dkt.

No. 921, pp. 53, 57). Defendant’s presentence investigation report from 2003 (“PSR”)

states that Defendant’s medical records indicated a positive PPD test suggesting

tuberculosis, but that a subsequent chest examination was negative for that condition.

(See Dkt. No. 925, ¶ 78).

       Thus, from the PSR it appears that Defendant was previously infected with

tuberculosis bacteria but in 2003 it was confirmed that he did not have an active

infection. While incarcerated, a skin test for tuberculosis was negative and he was

screened for tuberculosis (it is unclear if this listed “problem” is merely referring to his

history of a skin test or a more recent test). The medical records otherwise contain no




4See Centers for Disease Control and Prevention, “Tuberculosis (TB): Testing & Diagnosis”,
https://www.cdc.gov/tb/topic/testing/default.htm (last visited May 4, 2021).

                                                  6
      Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 7 of 16




information or diagnosis with respect to tuberculosis, active or latent. No signs and

symptoms related to active tuberculosis appear to be in the records, and Defendant

does seem to be on any medication regimen to treat an active infection.

       Even if Defendant’s one positive PPD test in 2003 is enough to prove that

Defendant currently has latent tuberculosis (and the Court cannot make this

conclusion), the CDC does not recognize latent or even active tuberculosis as a

condition that increases an individual’s risk of severe illness from COVID-19. 5

Moreover, it appears that courts are divided on whether a latent tuberculosis infection,

“absent some other risk factor”, constitutes an extraordinary and compelling reason

during the pandemic. United States v. Delorbe-Luna, 2020 U.S. Dist. LEXIS 230268 *3-

4 (S.D.N.Y. Dec. 7, 2020). The Court concludes that because “the record remains

unclear as to whether Defendant even has latent tuberculosis; the medical records only

suggest that he ‘may’ have it . . . the Court is not persuaded that [his health issues] are

sufficiently extraordinary and compelling” to warrant early release. United States v.

Cleveland, 2020 U.S. Dist. LEXIS 174932, *5, 7-9 (W.D.N.Y. Sept. 23, 2020).

           2) High Blood Pressure and High Cholesterol

       Defendant does appear to have high blood pressure, which is monitored and

routinely checked. Although less clear from the records, he may have high cholesterol

as well. High cholesterol is not recognized by the CDC as a COVID-19 risk factor, while




5 See Centers for Disease Control and Prevention (“CDC”), “COVID-19: People with Certain Medical

Conditions”, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html (updated Apr. 29, 2021).


                                                  7
          Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 8 of 16




high blood pressure “possibly . . . can make you more likely to get severely ill from

COVID-19.” 6

              3) Long QT Syndrome (LQTS)

           One medical condition that Defendant does not mention in his motion, but which

he argued in his administrative request for compassionate release to the Warden, is

“long QT”, which he described as a “serious heart condition . . . that causes my heart to

stop for second where I passed out in 2017; before it starts beating again my heart

skips beats that causes damage to my brain because of a lack of oxygen, and because

of that I am prescribe[d] medication for life.” (See Dkt. No. 921, p. 22).

           “Long QT syndrome (LQTS) is a heart rhythm condition that can potentially

cause fast, chaotic heartbeats. These rapid heartbeats might trigger you to suddenly

faint. Some people with the condition have seizures. In some severe cases, LQTS can

cause sudden death . . . Long QT syndrome is treatable. You might need to avoid or

take certain medications to prevent dangerous heartbeat episodes. Sometimes,

treatment for long QT syndrome involves surgery or an implantable device.”7

           Defendant’s medical records list “Prolonged QT interval” as a health problem of

his. (See Dkt. No. 921, p. 32; see also pp. 59, 65, 67, 68 [EKG “abnormal findings” of

“QTc: 453”]). He has had follow-up appointments at the Chronic Care Clinic for cardiac

issues, and it appears EKGs are performed regularly. Defendant has been consistently

prescribed one medication as reflected in the medical records, i.e. Propranolol, which

can be used to treat high blood pressure, irregular heartbeats, and other conditions. It


6   Id.

7See Mayo Clinic, “Long QT syndrome: Symptoms & causes”, https://www.mayoclinic.org/diseases-
conditions/long-qt-syndrome/symptoms-causes/syc-20352518 (last visited May 4, 2021).

                                                8
        Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 9 of 16




is unclear if the Propranolol is for his high blood pressure, “prolonged QT interval”, or

both.

         The Court has not been able to locate any case law in the Second Circuit or out-

of-Circuit that discusses long QT syndrome in the context of a compassionate release

motion. Defendant does not assert this condition as a basis for his motion or supply any

material for the Court to conclude that long QT syndrome may be linked to severe

COVID-19 illness, and it does not appear the CDC considers long QT syndrome as a

COVID-19 high-risk condition.

         The Court concludes that Defendant’s alleged medical conditions in the context

of the pandemic do not constitute an “extraordinary and compelling reason” for

compassionate release.

         Conditions at CI McRae

         CI McRae is a contracted correctional institution, operated by a private

corporation, and is in McRae Helena, Georgia. 8

         Defendant argues that there had been a “new spike” of COVID-19 at CI McRae,

with several inmates and staff members who were contagious. He further argues that

he has not been administered a single COVID-19 test because, according to him, CI

McRae does not follow BOP policies. Moreover, Defendant asserts that he has been on

lockdown for over 10 months, housed in his quarters except for an hour of recreation

three times per week. Defendant generally argues that COVID-19 infection rates are

6.5 times higher for inmates than the general United States population, and courts have

recognized BOP’s inability to control the pandemic as evidenced by the many inmates


8See Federal Bureau of Prisons, “CI MCRAE”, https://www.bop.gov/locations/ci/mca/ (last visited May 4,
2021).

                                                  9
     Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 10 of 16




who have been infected so far. He also points to the number of documented cases and

deaths from COVID-19 in Georgia, where his facility is located.

        The Government argues that Defendant’s limited mobility within CI McRae

counters Defendant’s claim that CI McRae is not following COVID-19 protocols. The

Government represents that it verified “several of the steps that contract prisons have

taken to stop the spread of COVID-19”. (See Dkt. No. 923, p. 3). It also notes that the

facility has had a relatively small number of confirmed positive cases of the virus and

had no active cases as of February 23, 2021.

        The Court cannot conclude on this record that Defendant’s conditions of

confinement constitute an extraordinary and compelling reason for a reduction in

sentence. CI McRae has 1,508 total inmates, and as of the date of this ruling according

to the BOP, the facility has 0 inmates with confirmed active cases of the virus and 0

staff. To date, 30 inmates have recovered from the virus and 1 inmate has died. 9 The

Court is aware that these numbers may not account for asymptomatic transmission of

the virus. However, many BOP facilities have coped with outbreaks and have

experienced much higher positive case counts than CI McRae.

        Recognizing the challenge that the pandemic poses to prisons and the measures

that CI McRae is apparently taking to cope with any positive cases, the Court concludes

that the conditions at CI McRae are not so dangerous as to present an extraordinary

and compelling reason for a reduction in sentence.




9See “COVID-19: Coronavirus: COVID-19 Cases”, Federal Bureau of Prisons,
https://www.bop.gov/coronavirus/ (last visited May 4, 2021); see also Federal Bureau of Prisons, “CI
MCRAE”, https://www.bop.gov/locations/ci/mca/ (last visited May 4, 2021).

                                                   10
     Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 11 of 16




       COVID-19 Vaccination

       In relation to his conditions of confinement, Defendant argues that it is impossible

to control COVID-19 in the prison setting and mass vaccination could take the United

States until into 2022 to accomplish. He argues that inmates who were listed by the

BOP as having “recovered” from the virus are being infected a second time and dying in

BOP custody, as it is estimated that antibodies from a natural infection of COVID-19 last

only for a period of 4 to 6 months.

       The Government has filed a supplemental response to the motion, attaching a

page from Defendant’s CI McRae medical records documenting that Defendant was

offered the COVID-19 vaccine and declined to receive it on April 12, 2021. (See Dkt.

No. 924-1). The Government argues that Defendant’s “refusal to be vaccinated

underscores why ‘extraordinary and compelling reasons’ do not exist in this case.” (See

Dkt. No. 924, p. 1).

       It is of course within an inmate’s rights to refuse any medical treatment, including

vaccination. However, courts may consider a defendant’s declination of a COVID-19

vaccine as part of their “extraordinary and compelling” reasons analysis where a

defendant argues his or her health is compromised while incarcerated during the

pandemic, due to certain high-risk medical conditions. See e.g. United States v. Colon,

2021 U.S. Dist. LEXIS 65886 *9 (W.D.N.Y. Apr. 5, 2021) (“Defendant’s decision not to

accept a vaccine appears to undermine the legitimacy of his concerns about COVID-

19.”); United States v. Intyre, 2021 U.S. Dist. LEXIS 50310 *4 (W.D.N.Y. Mar. 17, 2021)

(“it is not apparent why [the defendant] refused to take the vaccine if he was truly

concerned that his health might be compromised at the institution”); United States v.



                                            11
       Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 12 of 16




Mack, 2021 U.S. Dist. LEXIS 29214 *4 (W.D.N.Y. Feb. 17, 2021) (considering records

that “demonstrate[d] [the defendant]’s refusal to accept the vaccine”).

        Prison Conduct

        The Court may not consider rehabilitation in and of itself as an extraordinary and

compelling reason (see Brooker, 976 F.3d at 237-238). Because the Court has

concluded that neither Defendant’s medical conditions nor the conditions of his

confinement in the framework of the COVID-19 pandemic qualify as “extraordinary and

compelling reasons” for compassionate release, the Court may not conclude that

Defendant’s alleged conduct over the past 21 years and professed rehabilitation

satisfies this statutory requirement. These arguments are analyzed in the discussion of

the 18 U.S.C. § 3553(a) factors below, however.

        In sum, Defendant has not met his burden of proving extraordinary and

compelling circumstances for a reduction in sentence, as to his medical conditions or

the conditions at CI McRae during the COVID-19 pandemic. In addition, Defendant’s

refusal of the COVID-19 vaccine further militates against granting Defendant’s motion.

III.    18 U.S.C. § 3553(a) Factors and Dangerousness

        The Government argues that Defendant’s motion for release should be denied

because the § 3553(a) factors do not weigh in favor of release, and because Defendant

presents a danger to others and the community. 10 In contrast, Defendant argues that

his criminal history and actions for the past 20 years weigh against further incarceration.




10 The § 3553(a) factors include the nature and circumstances of the offense and the history and

characteristics of the defendant, as well as the need for the sentence imposed to (1) reflect the
seriousness of the offense, promote respect for the law, and provide just punishment; (2) afford adequate
deterrence; (3) protect the public from further crimes of the defendant; and (4) provide the defendant with
needed training and treatment in the most effective manner. See 18 U.S.C. § 3553(a).

                                                    12
    Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 13 of 16




       Regarding the instant offense conduct, Defendant played a key managerial role

in a large cocaine trafficking organization, which was responsible for distributing

approximately 25 kilograms of cocaine monthly between 1999 and March 2000. The

organization’s source of supply was in Houston, Texas and cocaine and money were

moved by using vehicles with hidden compartments for transportation to Rochester,

New York. The cocaine was then distributed to customers in the Rochester, Buffalo,

and Niagara Falls, New York regions. (See Dkt. No. 925 [PSR], ¶¶ 6-17 [Offense

Conduct]).

       Moreover, Defendant was assessed as a Career Offender under the Federal

Sentencing Guidelines at the time of sentencing due to three prior felony convictions for

narcotics offenses that he had sustained. At the time of Defendant’s sentencing, he had

three active warrants pending in three jurisdictions. He absconded prior to sentencing

relative to one drug felony, and other warrants were issued for his failure to appear for

court proceedings and his violation of parole. Defendant committed the instant offense

while on probation supervision. Defendant additionally failed to appear for his

deportation hearing, which is discussed further below. (See Dkt. No. 925 [PSR], ¶¶ 29,

45-49).

       The Court concludes that early release to home incarceration is not justified,

considering Defendant’s offense conduct, criminal history, and his record of poor

compliance with conditions of Court supervision, even though Defendant has served a

majority of his term of incarceration. According to the Sentencing Monitoring

Computation Data sheet attached to Defendant’s motion, as of December 28, 2020, he

had served 69.2% of his full term of incarceration and 81.2% of his statutory term. (See



                                            13
        Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 14 of 16




Dkt. No. 921, pp. 25-30. It appears that, to date, he has served approximately 21 years

for this criminal conviction. The Court notes again, however, that the top Count of

conviction alone carried a mandatory minimum sentence of 20 years of incarceration.

          In its assessment of the instant motion, the Court has also considered

Defendant’s other arguments concerning his rehabilitation efforts. Defendant argues

that while incarcerated, he has been a “model inmate”. He cites zero disciplinary

reports against him, 36 educational courses he has taken, and his involvement with

church services and Bible study. Defendant argues he has “changed completely

through all this [sic] years of incarceration”. (See Dkt. No. 921, p. 7). He attaches to his

motion his Individualized Reentry Plan, which confirms he has “[m]aintained clear

conduct and good work evaluations”, 11 and that he completed 36 education courses as

of July 30, 2020. (See Dkt. No. 921, pp. 87-89). The Government “does not dispute

that [Defendant]’s conduct in prison appears to be commendable.” (Dkt. No. 923, p.

13). Defendant appears to be using his time while incarcerated wisely. However, on

balance, Defendant’s history, the seriousness of his offense conduct, and the other §

3553(a) factors, weigh against early release.

IV.       Defendant’s Immigration Status

          Lastly, the Court has also considered the practical implications were Defendant

to be released, considering his immigration status. Defendant is a citizen of the

Dominican Republic, and an order of deportation was entered in 1995 after he failed to

appear for deportation hearing. (See Dkt. No. 925 [PSR], p. 2 and ¶¶ 53, 76; Dkt. No.

921, p. 23 [the Warden, in denying Defendant’s motion, noted, “You have an unresolved


11   The Government has confirmed with the BOP that Defendant has no disciplinary record.


                                                   14
      Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 15 of 16




BICE detainer of deportation to the Dominican Republic.”], p. 88 [Individualized Needs

Plan, noting “Criminal alien releasing to custody of ICE” and “Detainers – B.I.C.E.

detainer possible deportation to Dominican Republic.”]).

        The Government represents that both of Defendant’s convictions make him an

aggravated felon and thus subject to mandatory removal, and that if Defendant was to

be released from CI McRae on this motion, “he would likely move into the custody of

ICE” before any removal to the Dominican Republic. (Dkt. No. 923, pp. 10-11). The

Government also notes that the CDC issued a “Level 4” travel advisory (the highest

level on the scale) recommending against any travel to the Dominican Republic due to

“Very High” levels of COVID-19 in the country and limited available medical care. 12

        Defendant’s ICE detainer “does not militate against modifying his sentence.

Courts . . . routinely grant compassionate release in cases involving defendants subject

to ICE detainers.” United States v. Rojas, 2020 U.S. Dist. LEXIS 238647, *10 (S.D.N.Y.

Dec. 18, 2020) (collecting cases). Even so, “a court considering a Section

3582(c)(1)(A) motion where the defendant is subject to an immigration detainer will

likely weigh the practical implications of any reduction in the sentence, given the risks

inherent in transfer to a different facility or deportation.” United States v. Beras, 2020

U.S. Dist. LEXIS 239679, *8 (S.D.N.Y. Dec. 21, 2020).

        Defendant’s release plan is that he be “immediately” deported to the Dominican

Republic, where he would live in his mother’s house and work remotely for a hair salon



12 See Centers for Disease Control and Prevention, “COVID-19 in the Dominican Republic”,

https://wwwnc.cdc.gov/travel/notices/covid-4/coronavirus-dominican-republic (last visited May 4, 2021);
U.S. Embassy in the Dominican Republic, “U.S. Citizen Services: Coronavirus Information for the
Dominican Republic “, https://do.usembassy.gov/u-s-citizen-services/covid-19-information/ (last visited
May 4, 2021) (“Medical care is limited, there is limited availability of ICU beds, and hospitalized patients
may have an increased risk of exposure to COVID-19.”).

                                                     15
     Case 1:00-cr-00054-RJA-JJM Document 926 Filed 05/04/21 Page 16 of 16




or barbershop, and he names a type of medical insurance and health provider which he

would allegedly have access to. He argues that his family will pay any costs related to

his deportation. (See Dkt. No. 921, p. 10-11).

       The Court cannot order ICE to permit Defendant’s “immediate” voluntary

deportation as he asks, or control where he is housed or for how long after he is placed

in ICE custody due to the immigration detainer. Indeed, any reduction of Defendant’s

sentence “will likely result in transfer to immigration custody which may pose equal or

greater health risks”. Beras, 2020 U.S. Dist. LEXIS 239679, at *3. Also questionable is

the viability of Defendant’s release plan and whether a deportation to the Dominican

Republic could place him at even greater risk of susceptibility to COVID-19 infection.

As such, the Court concludes that the likely consequences of a reduction in Defendant’s

sentence work against the stated driving force in his filing of this motion.

                                      CONCLUSION

       For the foregoing reasons, Defendant’s motion for compassionate release (Dkt.

No. 921) pursuant to 18 U.S.C. § 3582(c)(1)(A) is denied.



       IT IS SO ORDERED.




                                           _s/Richard J. Arcara________
                                           HONORABLE RICHARD J. ARCARA
                                           UNITED STATES DISTRICT COURT


Dated: May 4, 2021
       Buffalo, New York



                                             16
